The opinion of the court was delivered by
Royce, J.
The highway in question, is that part of the Green Mountain Turnpike Road, within the county of Rut-land, which passes through the town of Shrewsbury. The case is to be determined upon the statute of November 1, A. D. 1838, entitled “ An act to facilitate the making of turnpike roads free roads,” and the proceedings had under it.
Two decisions of the county court, in the progress of the trial, were excepted to by the defendants: — 1. In permitting the turnpike inspector to testify to the division of the road into sections; and 2. In excluding testimony to show a fraudulent purpose in the corporation, and those to whom this section of the road was sold, to cast the burden of the road upon the town.
It is sufficient to remark in reference to the first exception, that, as no question was made at the trial, as to the due ap*289pointment of the inspectors, no objection can now be sustained for want of proof upon that point; and as the statute, at the time of dividing the turnpike road, had not required the doings of inspectors to be recorded, or even to be entered down in writing, there could be no error in admitting the parol testimony.
The other exception proceeds upon a ground which is inadmissible. If the proceedings did not conform to the requirements of the statute, they were invalid for that reason ; but if in conformity with the law, they are not to be adjudged void on account of the motives which may have actuated the parties concerned. The evidence offered to show those motives, was, therefore, correctly excluded.
The only remaining exception was to the charge of the judge, — “ that the turnpike had become a public road, and the town of Shrewsbury was bound to repair the same.” The sufficiency of the evidence to establish every necessary fact was assumed by the court; and in order to determine the correctness of the charge, it becomes necessary to notice the evidence, as it applies to the provisions of the statute. It appears that the records of the corporation were in evidence, showing the appointment of their annual officers in January, A. D. 1839, and a vote then passed, directing the agent to procure a division of the road into sections, in pursue anee of the act of A. D. 1838, and directing said agent to dispose of and convey “ so much of said road, or the whole, as he shall think for the interest of the corporation and the public.” Next followed a written application of the agent to the turnpike inspectors for the county of Rutland, requesting them to divide the road into sections. The division was then proved, making one section of what was within the counts of Rutland. A conveyance of this section of the road was next shown, executed by the agent to three persons styled “ a company of individuals.” Notice of this sale was communicated by said agent to the selectmen of Shrewsbury; and the grantees also notified the town of Mount Holly. If these proceedings were such as the statute contemplated, this portion of the turnpike, in the language of the act, ceased to be' corporate property, and became a town or county road. And if so, the towns became bound, by general law;, to keep it in repair.
*290It is objected that the division was unjust in apportioning set much, and so expensive a part of the road to one gate. But the doings of the inspectors can scarcely be avoided collaterally, on the mere ground of indiscretion ; and since there was but one gate upon the road, within the county, it is not readily seen how they could have divided the road differently. Had they attempted a different division, they ipust have made a section without a gate, and the purchasers of each section could not have reimbursed themselves from the subsequent tolls.
It is further objected, that no definite contract of partnership was shown to exist between the purchasers of this section. This does not seem to be required by the act. It is only necessary that they should agree to become joint owners of the property.
The objection that the original rights of the land owners are infringed by these proceedings, does not properly arise as a defence to this indictment.
The respondents can take nothing by their exceptions, and judgment must be entered on the verdict.